Putnam, J.:
This recovery against defendant Brodie, the general employer of the driver in fault, was right. He was in the position of a general contractor, so that his drivers did not become servants of the Metal Company. (Carr v. Burke, 183 App. Div. 361, 364; Kellogg v. Church Charity Foundation, 203 N. Y. 191; Vasligato v. Yellow Pine Co., 158 App. Div. 551.)
The judgment and order should be affirmed, with costs to plaintiff as against the defendant Brodie, and with one bill of costs to the Metal Company, to be paid jointly by defendant Brodie and by the plaintiff.
Present — Rich, Putnam, Blackmar, Kelly and Jay-cox, JJ.
Judgment and order unanimously affirmed, with costs to plaintiff as against the defendant Brodie, and with one bill of costs to the Metal Company, to be paid jointly <by defendant Brodie and by the plaintiff.